COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:              01-14-00945-CR
Style:                     Zachary Keith Hill v. The State of Texas
Date motion filed*:        February 25, 2015
Type of motion:            Motion for Extension of Time to File Appellant’s Brief
Party filing motion:       Appellant
Document to be filed:      Appellant’s Brief

If motion to extend time:
       Original due date:                    N/A
       Number of extensions granted:             0         Current Due date: N/A
       Date Requested:                       N/A (30 days from February 25, 2015)

Ordered that motion is:
       Granted in part
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although the reporter’s record was filed on January 26, 2015, the clerk’s record
          has not yet been filed, but is due by March 12, 2015, because a timely motion for new
          trial was filed. See TEX. R. APP. P. 35.2(b). Thus, appellant’s motion for an extension
          of time to file his brief is denied without prejudice to refiling after the clerk’s record is
          filed. Accordingly, appellant’s brief will be due 30 days after the date the clerk’s
          record is filed. See TEX. R. APP. P. 38.6(a)(1).

Judge’s signature: _/s/ Laura C. Higley
                         Acting individually

Date: March 3, 2015




November 7, 2008 Revision